Citation Nr: 0206055	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  01-09 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of left hip 
injury to the hip/buttocks area with scarring in the same 
area.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  
This case comes before the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision rendered by the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which entitlement to service 
connection for a left hip injury to the hip/buttocks area 
with scarring in the same area was denied.


FINDINGS OF FACT

1.  All evidence requisite for equitable disposition of the 
veteran's claim for service connection has been obtained and 
examined, and all due process concerns as to the development 
of the claim have been addressed.

2.  A left hip disability of unspecified etiology is first 
shown many years after the veteran's separation from service, 
and is not shown to be related to that service.


CONCLUSION OF LAW

A left hip disability was not incurred in or aggravated by 
wartime service, nor may any such disability be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§ § 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 
(2001).  In addition, certain disorders may be presumed to 
have been incurred during service when manifested to a 
compensable degree within a specified time (usually one-year) 
following separation from service.  See 38 C.F.R. §§ 3.307, 
3.309 (2001).

The veteran contends that he currently suffers from a left 
hip disability as a result of an inservice injury, and that 
service connection for his left hip disability is 
appropriate.  After a review of the evidence, the Board finds 
that his contentions are not supported by the record, and 
that his claim for service connection for a left hip 
disability must fail.

I.  Entitlement to Service Connection for Left Hip Disability

The veteran's service medical records do not show the 
existence of a hip disability during service.  Treatment 
reports from February and March 1969 noted that the veteran 
sustained an injury during service and suffered a severe 
contusion on his left gluteal area.  However, the March 1969 
hospital discharge report stated that X-rays of both hips 
were normal and that the veteran had normal range of motion 
in his left hip and knee.  No VA outpatient records 
identified by the veteran were related to a hip condition.  
The veteran also submitted an October 2000 statement from Dr. 
Liles.  In his letter, the physician stated that it "seems" 
to him that the veteran "had a legitimate injury back in the 
military".  Dr. Liles noted that the veteran "probably had 
a disc injury".  

The veteran submitted numerous statements that detailed his 
inservice injury and the current disabilities that it he 
claims it had caused.  Although the veteran is competent to 
report that he sustained an injury to the hip and buttocks 
area during his military service, the record does not show 
that he has the medical expertise that would render competent 
his statements as to the etiology of his current problems.  
Unfortunately, his statements as to the source of his 
reported hip problems are no more than unsupported conjecture 
that have no probative value.  See Moray v. Brown, 2 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In brief, the record does not show that the veteran's left 
hip disability was incurred in or aggravated by service.  The 
veteran returned to full duty with no restrictions after his 
inservice injury, as shown by the hospital discharge report 
dated in February 1969.  Competent medical evidence was not 
provided to show that the veteran's hip disability was caused 
by his inservice injury.  While Dr. Liles speculated in his 
October 2000 statement that the veteran had a legitimate back 
injury during active service, the doctor did not state that 
the veteran had any current form of hip disability caused by 
that inservice injury.  The Board finds that the veteran's 
claim for service connection of an injury to the left 
hip/buttocks area with scarring in the same area must be 
denied. 

II.  Duty to Assist

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29,2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, these provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board notes that the RO notified the veteran concerning 
the VCAA in September 2001.  The RO advised the veteran of 
the evidence necessary to support his claim for entitlement 
to service connection for a left hip disability.  The veteran 
has not indicated the existence of any pertinent evidence 
that has not already been requested, obtained, or attempted 
to be obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  
Moreover, although the veteran was not scheduled for a VA 
examination, the record does not contain competent evidence 
that indicates that the claimed disability may be associated 
with the reported injury during the veteran's military 
service.  The Board finds that VA's duty to assist the 
claimant under applicable provisions has been satisfied.


ORDER

Entitlement to service connection for residuals of left hip 
injury to the hip/buttocks area with scarring in the same 
area is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

